Citation Nr: 0033951	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Evaluation of a left knee disorder, currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to August 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision in 
which the RO granted service connection for a left knee 
disability characterized as post-operative residuals of an 
osteochondral fracture and partial tear of the anterior 
cruciate ligament, and assigned an initial 10 percent 
disability evaluation.  The veteran appealed for a higher 
initial rating.  In November 1991, the veteran's case was 
transferred to the Oakland, California RO.  Thereafter, the 
veteran appeared before the undersigned member of the Board 
for a hearing at the RO in August 1993.  By decision of May 
1994, the Board denied a higher rating for the veteran's left 
knee disorder.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In December 1995, the Court vacated the May 1994 Board 
decision and remanded the case back to the Board.  The case 
was remanded back to the RO by the Board in August 1996 for 
further evidentiary development.  By rating decision of 
August 1996, the Oakland, California RO granted a higher 
initial rating of 30 percent, effective the day after the 
veteran's discharge from service.  The veteran continued to 
appeal for a higher initial rating.  At some point after 
August 1996, the veteran's case was transferred back to the 
Ft. Harrison, Montana RO.  Inasmuch as this appeal is from an 
original award, the Board has framed the issue as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).


FINDING OF FACT

Since August 7, 1990 (the effective date of the grant of 
service connection), the veteran's left knee disorder has 
been manifested by complaints of pain and tenderness, and 
complaints of loss of range of motion with no objective 
findings of limitation of motion, effusion, swelling, 
locking, give way, crepitation, and no more than slight 
instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for a left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321 (b) (1), 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic 
Codes 5003, 5010, 5255, 5256, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA utilizes a rating schedule as a guide in evaluating the 
severity of disabilities resulting from all types of diseases 
and injuries that were incurred or aggravated as a result of 
service in the military.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is 
thus essential, both in the examination and in the evaluation 
of disability, that VA consider each condition at issue in 
relation to its entire history.  38 C.F.R. § 4.41; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
supra.

Whenever a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Furthermore, if a disability at issue is of a musculoskeletal 
nature or origin, VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination--assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

As noted above, service connection was originally granted and 
a 10 percent rating assigned for post operative residuals of 
a left knee disorder.  In a subsequent rating decision of 
August 1996, the RO assigned a higher initial rating of 30 
percent for the veteran's left knee disability.  Following 
knee surgery in November 1997, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 from 
November 24, 1997, through December 31, 1997, with a return 
to the schedular 30 percent rating; effective January 1, 
1998.  The veteran has continued to appeal for a higher 
initial rating and has indicated that he believes his left 
knee disorder should be rated 40 percent disabling.

The Board notes that during the pendency of the veteran's 
appeal, his left knee disability has been evaluated under a 
number of different diagnostic codes.  As such, consideration 
of a higher initial rating will include all applicable codes.  
Most recently, the veteran's left knee disability has been 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 5255 pertaining to impairment of the femur 
with marked knee or hip disability.  A 60 percent rating is 
not warranted unless evidence demonstrates nonunion of the 
femur without loose motion and weight-bearing preserved with 
aid of brace, or if the record shows fracture of the surgical 
neck with false joint.

When there is moderate recurrent subluxation or lateral 
instability, a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Severe recurrent 
subluxation or lateral instability is rated 30 percent 
disabling.  Id.

When flexion in the leg is limited to 15 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).  Limitation of extension in the leg to 20 
degrees is 30 percent disabling.  Diagnostic Code 5261.  When 
extension is limited to 30 degrees, a 40 percent rating is 
assigned.  Id.  When extension is limited to 45 degrees, a 50 
percent rating is assigned.  Id.

Based on its review of the medical evidence developed since 
the grant of service connection, the Board finds that an 
initial rating in excess of 30 percent under Diagnostic Code 
5255, or any other applicable code, for the veteran's left 
knee disability is not warranted.  A review of the pertinent 
medical evidence since August 1990 reveals the following.

On VA examination in October 1990, the veteran was noted to 
have chondromalacia of the left knee following arthroscopic 
surgery and with recurrent pain, occasional swelling and an 
inability to run or jog.  Examination of the left knee 
revealed full range of motion with no crepitation or 
effusion.

An orthopedic consultation report dated in April 1992 from 
Dr. A.R. Massam noted the veteran's complaints of aches and 
pain after overuse of the left knee, but no limitation of 
motion.  Clinical findings on examination showed some 
tenderness over the medial aspect of the joint in the area of 
the condyle and no involvement of the meniscus.  The veteran 
had full range of motion with no clicking, locking or 
ligamentous instability of the left knee.  The consultation 
report indicated that the veteran would likely have 
intermittent pain and need to wear a brace and take anti-
inflammatory medication to function.  The examiner further 
commented, however, that the veteran's condition would not 
likely interfere with function to any significant degree for 
at least 10-15 years.

After the veteran reported numbness in his left leg and 
episodes of severe shooting pain, he was seen for further VA 
orthopedic examination in January 1993.  At that time, the 
veteran was noted to have decreased range of motion in the 
left knee with frequent pain.  The veteran denied swelling, 
locking or give way in the left knee.  He was observed to 
walk with a limp on the left.  There was mild tenderness over 
the lateral aspect of the left knee along the joint line and 
moderate laxity of the anterior cruciate ligament and mild 
laxity of the medial and lateral collateral ligaments.  Range 
of motion showed the left knee lacked 10 degrees of full 
extension and 20 degrees of full flexion.

VA outpatient treatment records dated in May 1996 reported no 
effusion and full range of motion in the left knee with a 
positive anterior drawer test, positive Lachman test and very 
tender patella facet.  There was no joint line tenderness.  
The diagnostic impression was patella facet syndrome and 
laxity of the anterior cruciate ligament with no instability.

Following the August 1996 Board remand, the RO assigned an 
initial 30 percent rating for the veteran's left knee 
disorder.  Because the veteran maintained that he was 
entitled to a 40 percent disability evaluation, the appeal 
continued.

Additional outpatient treatment records dated in August 1996 
again revealed no effusion, full range of motion, tender 
patella facets, no crepitus and positive Lachman's and 
anterior drawer tests.  These clinical findings were repeated 
again on VA outpatient visits in March 1997 and June 1997.

The veteran was seen for further VA examination of his left 
knee in November 1997, just prior to having arthroscopic 
surgery.  The veteran reported intense throbbing with pain in 
the medial part of his left knee with any long periods of 
walking, up and down motion, or any standing.  He was wearing 
a stabilizing patellar brace for ambulation to keep the 
pressure off of the lateral sides of his left knee.  On 
examination, the veteran had full range of motion in the left 
knee both actively and passively.  Medial, lateral and 
collateral ligaments were all intact.  There was pain along 
the femoral condyle and medial tibial plateau with pronation 
and supination.  The diagnostic impression was status post 
surgical repair of medial femoral condylar fracture, 
recurrent arthritic changes of the femoral condyle of the 
left knee and recurrent spurring and/or sharp edging of the 
fracture site along the medial condyle of the left knee.

Thereafter, on November 24, 1997, the veteran underwent 
arthroscopic surgery consisting of shaving of the medial 
femoral condyle.  The post-operative diagnosis was grade 3 
chondromalacia changes with whitish deposits indicative of 
chondrocalcinosis and a questionable possibility of 
pseudogout.

VA treatment records dated in February, May and October 1998 
contained complaints of pain in the left knee by the veteran.  
There was no effusion, redness or heat, and no tenderness.  
Range of motion was full in the left knee.

An MRI of the veteran's left knee in January 1999 noted 
thinning and irregularity of the articular surface of the 
medial femoral condyle consistent with early degenerative 
change; the menisci and ligaments were intact.

In February 1999, the veteran was seen for an independent 
orthopedic examination.  He reported throbbing pain with 
difficulty flexing his left knee and symptoms exacerbated by 
walking, prolonged sitting and prolonged driving. The veteran 
complained of occasional popping and swelling, difficulty 
squatting or deep knee bending, and occasional use of 
crutches.  He denied any true locking in the left knee.  On 
examination, the veteran did not exhibit any abnormality of 
gait.  There was no effusion, swelling or erythema, and no 
crepitation to range of motion of the left knee.  Ligaments 
were stable in all directions and Lachman's and 
anterior/posterior Drawer signs were negative.  There was 
some tenderness in the area of the infrapatellar tendon, but 
no joint line pain.  An April 1999 addendum to the February 
1999 examination report indicated that the veteran had range 
of motion in the left knee from 0 to 130 degrees, both active 
and passive.  He noted the presence of some functional 
impairment secondary to pain as manifested by complaints of 
increased pain with activity.  This was felt to be consistent 
with the veteran's mild osteoarthritis and previous injury.  
The examiner attributed approximately 90 percent of the 
veteran's impairment in the left lower extremity to his 
service-connected left knee disorder, with the remaining 10 
percent due to gout.  He further commented that the veteran's 
use of a knee brace on the left did not appear to be 
medically necessary based on a lack of evidence of 
instability on examination.

VA treatment records in March 1999 noted complaints of daily 
aching in the left knee.  Clinical findings were negative for 
effusion and a Lachman's test was reported to be equivocal.  
In June 1999, examination of the left knee was negative for 
effusion.  The veteran was prescribed medication for gout 
symptoms at that time.  In October, the veteran complained of 
tenderness of the patellar facets; there was no evidence of 
effusion or ligament laxity on examination.

In February 2000, the veteran was seen by a different VA 
orthopedic physician.  Examination of the left knee showed no 
effusion, no joint line tenderness, and positive medial 
patella facet laxity and positive patella compression test.  
Range of motion in the left knee was full but uncomfortable.  
On subsequent follow-up in March 2000, it was indicated that 
all laboratory studies were negative and the diagnosis was 
early degenerative joint disease of the left knee with 
continued symptoms.  The veteran was advised that injections 
could be tried for pain relief; a permanent activity 
restriction to light-moderate work was continued.

A statement dated in March 2000 from the veteran's private 
orthopedist was received and indicated that the veteran had 
significant instability and degenerative changes in the left 
knee with a resulting alteration of the veteran's gait 
mechanics.

As noted above, the veteran's left knee disability has been 
evaluated under several different diagnostic codes since the 
date that service connection was first granted and an initial 
rating assigned.  Nonetheless, following a complete review of 
the claims folder and all of the clinical evidence pertaining 
to the veteran's left knee since August 1990, the findings do 
not establish entitlement to an initial rating in excess of 
30 percent at any time since August 1990 (with the exception 
of the period in which a temporary total rating was in effect 
following left knee surgery in November 1997).  As set forth 
in comprehensive detail in the April 2000 supplemental 
statement of the case, the veteran's left knee disability has 
most recently been evaluated as analogous to Diagnostic Code 
5255 pertaining to malunion of the femur with marked knee or 
hip disability with consideration of functional loss due to 
pain and functional instability.  Entitlement to a higher 
rating under Diagnostic Code 5255 is now shown as the 
evidence does not demonstrate nonunion of the femur without 
loose motion and weight-bearing preserved with aid of brace, 
or fracture of the surgical neck with false joint.  The 
initial 30 percent rating is justified under Diagnostic Code 
5255 as the most complete approximation of the veteran's 
overall disability due to his service-connected left knee 
injury.  Specifically, the service medical records reflect 
that the veteran sustained an osteochondral fracture of the 
medial femoral condyle, articular surface, and a partial 
anterior cruciate ligament tear; the nature of the initial 
injury is not sufficiently addressed by any other diagnostic 
code and analogy to Diagnostic Code 5255 is appropriate.

With respect to the argument by the veteran's representative 
that the veteran should be assigned separate compensable 
ratings for instability and for loss of range of motion in 
the left knee, consistent with VAOPGCPREC 9-98 (Aug. 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), the Board is not persuaded that this would be more 
representative of the veteran's disability or provide any 
greater benefit that the currently assigned disability 
evaluation.  Specifically, with respect to a rating under 
Diagnostic Code 5257 for functional instability, the current 
clinical findings do not reflect more than slight instability 
and have frequently been reported to show no instability or 
laxity at all.  Under the theory that slight laxity was 
conceded, however, only a 10 percent rating would be 
warranted.  With respect to the veteran's limitation of 
motion in the left knee and functional loss of motion due to 
pain, Diagnostic Codes 5260 and 5261 would not result in more 
than a 20 percent rating (at the outside) for pain based on 
objective findings which demonstrate essentially full range 
of motion.  If such ratings were assigned under those 
respective Diagnostic Codes, the veteran would still have the 
same rating which is already in effect.  At no time during 
the course of the appeal and since service connection has 
been in effect, has the veteran been entitled to a rating in 
excess of a single 30 percent rating under Diagnostic Code 
5255, or a combined 30 percent rating under Diagnostic Codes 
5260-61 and 5257.

On the basis of the foregoing, the Board finds that the 30 
percent initial evaluation for the veteran's left knee 
disability is appropriate.  Because the disability rating 
represents the greatest degree of impairment in the left knee 
since August 1990, the effective date of the grant of service 
connection, there is no basis for "staged rating," pursuant 
to Fenderson, supra.


ORDER

An initial rating in excess of 30 percent for a left knee 
disorder is denied.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

